UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 28, 2011 UNITED COMMUNITY BANCORP (Exact Name Of Registrant As Specified In Charter) United States 0-51800 36-4587081 (State Or Other Jurisdiction of Incorporation) Commission File Number IRS Employer Identification No. 92 Walnut Street, Lawrenceburg, Indiana47025 (Address Of Principal Executive Offices)(Zip Code) (812) 537-4822 (Registrant’s telephone number, including area code) Not Applicable (Former Name Or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On April 28, 2011, the Board of Directors of the Company declared a cash dividend on the Company’s outstanding shares of stock. The dividend of $0.11 per share will be paid on or about May 31, 2011 to stockholders of record on May 13, 2011. A copy of the press release announcing the cash dividend is included as Exhibit 99.1 and incorporated herein by reference. Item 9.01Financial Statements and Exhibits (d) Exhibits NumberDescription 99.1Press Release dated April 28, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UNITED COMMUNITY BANCORP Date: April 28, 2011 By: /s/William F. Ritzmann William F. Ritzmann President and Chief Executive Officer
